Citation Nr: 1234385	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-01 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided at Florida Hospital Fish Memorial on February 24, 2009.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The Veteran served on active duty from July 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Medical Administration Services (MAS) of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.

In April 2011, the Veteran failed to report for a travel board hearing.  He has not asserted good cause for his failure to report and his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

The Virtual VA eFolder has been reviewed.  


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for emergency room treatment rendered on February 24, 2009 at a private hospital; prior authorization was not given by VA, nor can it be implied.

2.  At the time of the February 24, 2009 medical treatment, the Veteran was not service-connected for any disabilities.  The RO subsequently granted entitlement to service connection for posttraumatic stress disorder (PTSD) (70 percent) and entitlement to a total disability rating based on individual unemployability (TDIU) effective December 11, 2008.

3.  The services provided by a private hospital on February 24, 2009 were not rendered in response to an emergency.  





CONCLUSION OF LAW

The criteria for reimbursement of medical expenses the Veteran incurred at Florida Hospital Fish Memorial on February 24, 2009 are not met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.52, 17.54, 17.120-132, 17.1000-1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

It is not clear whether the VCAA is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA). Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of 30 U.S.C.A. and 38 C.F.R., moreover, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses. According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

On review, and to the extent the VCAA is applicable, the Board finds that VA has satisfied the duty to notify and to assist.  

In October 2009, VA notified the Veteran of the VCAA and of his and VA's obligations with regard to obtaining evidence.  The October 2009 Statement of the Case set forth relevant regulations and explained the reasons and bases for denial.  The claims folder contains both VA medical records and private medical records pertaining to the treatment in question.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Factual Background

Evidence of record shows that on February 13, 2009, the Veteran underwent a bilateral inguinal hernia repair at a VA facility.  A VA nursing telephone contact note dated February 25, 2009, indicates that the Veteran called on February 24th at 5:55 p.m., stating that he was bleeding from the right side and that his underwear and pants were soaked with bloody liquid.  He denied pain or fever and denied any strenuous activity.  The surgeon was apparently consulted and the Veteran was instructed to go to the nearest emergency room.  The Veteran was called back in 2 hours to check on and he was requested to come to the clinic in the morning.  

Private medical records from Florida Hospital Fish Memorial indicate that the Veteran was seen in the emergency room on February 24th.  He reported bilateral hernia surgery at VA on February 13th and that he noted blood/serous discharge from the right hernia incision today.  There was no pain.  On examination, he was in no apparent distress.  There was mild swelling, but no erythema, discharge, bleeding, or evidence of dehiscence.  Diagnosis was wound check - normal.  The final report indicates that the Veteran arrived at 4:47 p.m. and was discharged at 6:16 p.m.  

A VA surgery follow up note dated February 25th indicates that the patient experienced "bleeding" from the right inguinal area yesterday.  Apparently this was fluid which drained from the medial aspect of the wound.  The Veteran denied any pain and the physician noted that the wound area was healing well without any evidence of infection or wound separation.  

A claim for payment of unauthorized medical expenses in the amount of $647.00 was received in March 2009.  The medical center denied the claim and the Veteran subsequently perfected this appeal.  

In his notice of disagreement, the Veteran stated that on February 24th, he felt a lot of moisture coming from the groin area and when he checked it, there was blood coming from the wound.  He immediately called the afterhours triage in Orlando, and after it was okayed by a VA physician, he was to report to the nearest emergency room for treatment.  He noted there was no open clinic as they close at 4:00 p.m.  He stated that he washed up and changed clothes and drove to the emergency room.  He reported that when he arrived he was saturated in blood and the nurses thought it was a rupture.  He indicated that an examination was done and it was determined that the wound was dehiscing and infection was a concern because he does not have a spleen.  He lives about 38 miles from the VA in Orlando and could not drive that far.  The Veteran could not understand why his claim was being denied as he was given permission to go to the emergency room.  

In July 2010, the RO granted entitlement to service connection for PTSD and assigned a 70 percent evaluation.  In February 2011, the RO granted entitlement to TDIU.  The awards were effective December 11, 2008.  

Analysis

In adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  

The admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54(a). 

While what constitutes a prior authorization by VA is not expressly defined, the Court has previously held that the advice of a doctor or a nurse to go to a non-VA hospital is not the specific type of authorization contemplated by 38 C.F.R. § 17.54.  Smith v. Derwinski, 2 Vet. App. 378, 378-79 (1992), but see Cantu v. Principi, 18 Vet. App. 92 (2004) (holding that the requirements under 38 C.F.R. § 17.54 for authorization were met when a VA physician arranged a veteran's transfer and transportation from VA outpatient clinic to private facility).  Simple belief that the treatment was authorized, without any confirmation or action by VA, is not enough to show prior authorization.  

The Veteran asserts that he followed all protocol and received permission to seek treatment at the nearest emergency room.  The Board acknowledges that there is some question as to whether the Veteran presented to the private emergency room before or after he talked to the VA nurse, and the representative's arguments regarding the sequence or timeline of the events is noted.  Notwithstanding, while the evidence reflects that the Veteran spoke with a nurse and that he was instructed to go to the nearest emergency room, this does not constitute proper prior authorization for the private medical treatment received.  See Smith.  The Board further observes that the alleged "authorization" was not obtained from an employee with appropriate authority, namely a VA Medical Center director or clinic director, nor is there any indication that he received authorization in writing.  Further, as discussed below, the emergency room visit was for a non-emergent condition.   

When the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met.  See 38 U.S.C.A. § 1725 and § 1728 (West 2002 & Supp. 2011).  Application of either statute is generally dependent on whether the claimant has an adjudicated service-connected disability. 

The Board acknowledges that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 or § 1728. 

The Board further notes that effective May 21, 2012, VA amended its regulations regarding payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities to conform with amendments made to 38 U.S.C.A. § 1725 by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010).  Specifically, VA amended 38 C.F.R. §§ 17.1001, 17.1002, 17.1004, and 17.1005, to expand the qualifications for payment or reimbursement to veterans who receive emergency services in non-VA facilities, and establish accompanying standards for the method and amount of payment or reimbursement.  The amendments also state that VA will provide retroactive payment or reimbursement for emergency treatment received by a veteran in certain circumstances.  See 77 Fed. Reg. 23,615-23,618 (April 20, 2012).  

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

38 U.S.C.A. § 1728 (West 2002 & Supp. 2011); 76 Fed. Reg. 79,069, 70,070 (to be codified at 38 C.F.R. § 17.120).

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); (d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; (e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (f) The Veteran is financially liable to the provider of emergency treatment for that treatment; (g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and (i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002. 

These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

On review, it appears that the Veteran's claim was denied under § 1725 because the treatment was for a non-emergent condition.  As noted, at the time of the February 24, 2009 treatment, the Veteran was not service-connected for any disabilities.  It is unclear whether the subsequent award of a total disability rating effective to December 11, 2008 would bring the Veteran's claim within the purview of § 1728.  The Board acknowledges that the MAS did not specifically consider reimbursement under this section.  The Veteran, however, is not prejudiced as his claim fails for the same reason under either § 1728 or § 1725.  That is, the treatment in question was not rendered in a medical emergency.  

Evidence of record clearly shows that the treatment obtained on February 24, 2009 was not "emergent" in nature.  The Board acknowledges the arguments that the Veteran is not a medical professional and that he thought he needed immediate medical attention.  In his notice of disagreement, the Veteran indicated that it was thought to be a "life and death matter."  The Veteran's assertions regarding the severity of the situation, however, are simply not supported by the record.  That is, while the Veteran called VA and told the nurse there was some bleeding, and that his pants and underwear were soaked with liquid, he denied any pain and apparently took the time to wash up and change his clothes prior to going to the emergency room.  The Veteran arrived at the emergency room in a privately owned vehicle and there is no indication that an ambulance was called.  Additionally, emergency room records indicate the Veteran was in no apparent distress and there was no bleeding or discharge.  Diagnosis was a normal wound check.  Under these circumstances, a prudent lay person would not find it necessary to seek emergency medical treatment at the nearest facility.  The Board further observes that while the Veteran stated the VA clinics were closed, there is no assertion that VA emergency rooms were not available and objective evidence does not support his statement that he was unable to drive the extra distance.  Significantly, his description of his presentation at the emergency room varies with that recorded on the clinical report, which noted no bleeding or discharge.

Given the foregoing, the Board finds that a preponderance of the evidence is against reimbursement or payment for the unauthorized private medical treatment that the Veteran received at Florida Hospital Fish Memorial on February 24, 2009.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2011).  


ORDER

Payment or reimbursement for medical expenses incurred during treatment on February 24, 2009 at Florida Hospital Fish Memorial is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


